United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
U.S. POSTAL SERVICE, RINGGOLD MILL
STATION, Clarksville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1273
Issued: January 7, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 20, 2019 appellant filed a timely appeal from an April 9, 2019 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from OWCP’s last merit decision, dated October 4, 2018, to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

2
The Board notes that following the April 9, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On July 27, 2018 appellant, then a 59-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that on July 21, 2018 he first realized that his right shoulder pain was
caused by factors of his federal employment including lifting and carrying mail and parcels. He
stopped work on July 21, 2018.
In support of his claim, appellant submitted a work restriction form dated July 27, 2018
with an illegible signature. The form diagnosed right shoulder strain and provided work
restrictions.
In a development letter dated August 9, 2018, OWCP informed appellant that the factual
and medical evidence of record was insufficient to establish his claim. It provided a factual
questionnaire for his completion and requested additional medical evidence in support of his claim.
OWCP afforded appellant 30 days to submit the necessary evidence.
In response to OWCP’s request, appellant submitted a July 27, 2018 duty status report
(Form CA-17) and another work restriction form dated August 1, 2018 diagnosing right shoulder
strain and providing work restrictions. The signatures on both forms were illegible.
By decision dated October 4, 2018, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish his occupational disease claim. It explained that
he had not responded to its August 9, 2018 questionnaire requesting him to identify employment
factors he believed caused or aggravated his right shoulder condition. OWCP concluded,
therefore, that appellant had not established that an injury occurred as alleged.
On March 15, 2019 appellant requested reconsideration and submitted evidence in support
of his claim.
An undated letter by Catrecha Anderson, a physician assistant, summarized appellant’s
right shoulder diagnostic test results.
A March 8, 2019 medical note from Dr. William F. Beauchamp, an osteopath specializing
in orthopedic surgery, noted that over the past year appellant had shoulder pain which developed
in a gradual, persistent pattern with no specific causative incident. Physical examination findings
were detailed with diagnoses of right shoulder impingement syndrome, complete rotator cuff tear,
and slap lesion, Type II. Dr. Beauchamp further indicated appellant’s shoulder pain was
aggravated by lifting and overhead activity.
By decision dated April 9, 2019, OWCP denied appellant’s request for reconsideration of
the merits of his claim.

2

LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.3 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.4 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.5
A timely request for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.6 When a timely request for reconsideration does not meet at least one of
the above-noted requirements, OWCP will deny the request for reconsideration without reopening
the case for a review on the merits.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
On reconsideration, appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, nor did he advance a relevant legal argument not previously considered by
OWCP. Consequently, he is not entitled to a review of the merits of his claim based on the first
and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).8
In support of his reconsideration request, appellant resubmitted an undated letter signed by
Ms. Anderson, a physician assistant, and a March 8, 2019 medical note from Dr. Beauchamp. This
evidence, while new, is not relevant to the underlying factual issues in this case of whether
appellant established factors of employment which allegedly caused his condition. Evidence
which does not address the particular issue under consideration does not constitute a basis for

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
3

4

20 C.F.R. § 10.607.

5

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
6

Id. at § 10.606(b)(3).

7

Id. at § 10.608(a), (b).

8
S.C., Docket No. 19-0479 (issued August 8, 2019); T.B., Docket No. 18-1214 (issued January 29, 2019); C.B.,
Docket No. 08-1583 (issued December 9, 2008).

3

reopening a case.9 Thus, appellant is also not entitled to a review of the merits of his claim based
on the third above-noted requirement under section 10.606(b)(3).
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the April 9, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 7, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9
H.H., Docket No. 18-1660 (issued March 14, 2019); F.B., Docket No. 18-1039 (issued December 6, 2018);
Eugene F. Butler, 36 ECAB 393, 398 (1984).

4

